In an action to recover damages for breach of contract, for inducing the breach, to set aside a transfer of property, etc., order denying appellant’s motion to dismiss the complaint on the ground that the claim or demand was released by an agreement dated September 25, 1942, and that the action was commenced after the expiration of the statutory period of limitation, affirmed, with $10 costs and disbursements. No opinion. Order denying appellant’s motion to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action modified by inserting a clause in the first ordering paragraph providing that the motion is also granted as to the third cause of action, with leave to plaintiffs to serve a new complaint within ten days after the entry of an order hereon. As thus modified, the order, insofar as appealed from, is affirmed, without costs. The third cause of action is insufficient because it fails to allege a description or identification of the property, the transfer of which is sought to be set aside as fraudulent. Hagarty, Acting P. J., Carswell, Johnston, Adel and Lewis, JJ., concur.